Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered April 6,1982, convicting him of robbery in the first degree (two counts), assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant contends for the first time on this appeal that the victim’s testimony was impermissibly bolstered by the arresting officer’s testimony and that the prosecutrix made improper remarks during the course of her summation. As no objections on these grounds were advanced at trial, these issues have not been preserved for our review (CPL 470.05, subd 2). Further, on the record before us, it cannot be said as a matter of law that defendant was denied the effective assistance of counsel. This determination is without prejudice to any application defendant may make to vacate the judgment under CPL 440.10. Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.